Opinion by
McClelland, P. J.
The record disclosed that the merchandise consists of a semisolid substance made of a mixture of sodium silicate, chalk, and water, and that it is used on oil tankers for the purpose of preventing contamination of subsequent cargoes. From the dictionary definition it appears that paints have two uses, to decorate a surface and to protect a surface. From the testimony it was found that the purpose of the use of the mixture in question was not to decorate or protect the surface of the oil tanks but to protect succeeding cargoes of whale oil from contamination by preceding cargoes of fuel oil. The claim at 20 percent under paragraph 1558 was sustained.